Exhibit 10.1

 

January 4, 2008

 

Stephen A. Hill

26 Dole Hill Lane

Boxford, MA  01921

 

RE:  Employment Agreement between ArQule, Inc. (the “Company”) and
Stephen A. Hill dated as of January 1, 2004 and amended as of October 4, 2007
(the “Agreement”).

 

Dear Steve,

 

You and the Board of Directors of the Company have been discussing the
possibility of your leaving the Company based on your desire to pursue other
career interests.  The conclusion of the members of the Board, including
yourself, is that it is important for succession planning purposes to set a date
certain at which time you will no longer serve as an officer or director of the
Company. In order to maintain continuity during this period of transition you
will continue to serve as President and Chief Executive Officer and a director
of the Company until March 31, 2008, at which time you shall resign those
positions.

 

With that understanding, this letter will serve to amend the Agreement solely to
provide that, upon your resignation and notwithstanding any other provision of
the Agreement, you will receive the payments and benefits provided for in
Section 16 of the Agreement to the same extent as if a termination without
“Cause” had occurred and the “Notice Period” had commenced, subject to the
conditions and limitations contained in that Section, until the first
anniversary of this letter.  The other terms of the Agreement shall remain in
force and unchanged.

 

If the foregoing is consistent with our mutual understanding, please indicate
your agreement by signing one of the enclosed counterparts of this letter in the
space indicated below and returning it to my attention

 

Thank you for your continued cooperation in this transition.

 

ArQule, Inc.

 

/s/Patrick J. Zenner

 

Patrick J. Zenner

Chairman of the Board of Directors

 

 

 

 

Acknowledged and agreed:

 

/s/ Stephen A. Hill

 

Stephen A. Hill

January 7, 2008

 

1

--------------------------------------------------------------------------------